         Case 1:19-cv-12564-MBB Document 33 Filed 07/02/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                 C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )


              PLAINTIFFS’ REPLY TO DEFENDANTS’ STATUS REPORT

       In Defendants’ Response to the Proposed Order, D. 32, the government states that “Plaintiff

informed the undersigned that it is unwilling to accepts narrowing of its requests in the Gang

Profile request.” That is not accurate. Plaintiffs informed the government in writing that they are

willing to have a conversation about whether to narrow the Gang Profiling Request after receiving

the document and page counts for the existing requests. See Ex. A (July 1, 2020 email from

Plaintiffs’ counsel). Plaintiffs understood the Court’s purpose in ordering the government to

provide the document and page counts was to inform these discussions and make clear whether

any narrowing is actually necessary.

       Plaintiffs also remain perplexed how the government could claim that documents

concerning the implementation of the WSO program in Massachusetts and communications about
         Case 1:19-cv-12564-MBB Document 33 Filed 07/02/20 Page 2 of 3



the program with Massachusetts officials1 are “law enforcement sensitive” when the government

cannot even say if the program exists in Massachusetts. See D. 32 at 2. ICE’s own website says

that it does not. Plaintiffs see no reason why all records responsive to the WSO request could not

be produced forthwith.


Date: July 2, 2020                                   Respectfully Submitted,


                                                     /s/ Lauren Godles Milgroom______
                                                     Joel Fleming (BBO# 685285)
                                                     Lauren Godles Milgroom (BBO# 698743)
                                                     Block & Leviton LLP
                                                     260 Franklin St., Suite 1860
                                                     Boston, MA 02110
                                                     (617) 398-5600
                                                     joel@blockesq.com
                                                     lauren@blockesq.com

                                                     Attorneys for Plaintiffs, American Civil
                                                     Liberties    Union      Foundation       of
                                                     Massachusetts and Lawyers for Civil Rights

                                                     Matthew R. Segal (BBO #654489)
                                                     Daniel L. McFadden (BBO #676612)
                                                     American Civil Liberties Union
                                                     Foundation of Massachusetts, Inc.
                                                     211 Congress Street
                                                     Boston, MA 02110
                                                     (617) 482-3170
                                                     msegal@aclum.org
                                                     dmcfadden@aclum.org

                                                     Oren Nimni (BBO #691821)
                                                     Lawyers for Civil Rights
                                                     61 Batterymarch St.
                                                     Boston, MA 02110
                                                     (617) 988-0606
                                                     onimni@lawyersforcivilrights.org

1
  See Parts 3 and 4 of the WSO Request. Defendants refer to Parts 4 and 5 of the WSO Request as
those that will be outstanding after July 31, but Plaintiffs believe the reference to Part 5 was in
error.


                                                2
         Case 1:19-cv-12564-MBB Document 33 Filed 07/02/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on July 2, 2020.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 3
